Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-8-2008

Elliott v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1311




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Elliott v. Comm Social Security" (2008). 2008 Decisions. Paper 389.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/389


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                 No. 08-1311
                                ____________

                             RICK A. ELLIOTT,

                                       Appellant,


                                       v.

                 COMMISSIONER OF SOCIAL SECURITY,

                                       Appellee.

                                ____________

                On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                             (D.C. No. 07-cv-00395)
                District Judge: Honorable David Stewart Cercone
                                 ____________

                  Submitted Under Third Circuit LAR 34.1(a)
                              October 2, 2008

         Before: FISHER, CHAGARES and HARDIMAN, Circuit Judges.

                            (Filed: October 8, 2008)

                                ____________

                           OPINION OF THE COURT
                                ____________



HARDIMAN, Circuit Judge.
       Rick Elliott appeals a judgment of the District Court affirming the decision of an

Administrative Law Judge (ALJ) denying his claim for Social Security Disability

Benefits. We will affirm.

       As we write exclusively for the parties, who are well acquainted with the facts and

procedural history of the case, we will turn directly to the sole issue on appeal. Elliott

claims that the ALJ’s decision is not supported by substantial evidence because it limited

him to working less than eight hours per day. In support of this claim, Elliott cites page

21 of the record, where the ALJ wrote the following:

       Based on the foregoing, the undersigned finds the claimant retains the
       residual functional capacity to perform the exertional demands of light
       work, with certain modifications. Under light work restrictions, he cannot
       lift more than twenty pounds, and can customarily not sit more than two of
       eight hours a workday (20 CFR 404.1567 and Social Security Rulings 83-
       10, 96-8p).

From this statement, Elliott argues that “the ALJ’s explicit findings that Appellant cannot

sit more than two of eight hours and could occasionally walk and stand two (or four)

hours out of an eight hour work [sic] are a de facto restriction to part-time light work.”

Although we agree that Elliott’s conclusion necessarily follows from his premise, we find

that his premise is flawed.

       The ALJ did not explicitly find that Elliott cannot sit for more than two of eight

hours. A complete review of the decision demonstrates that the ALJ found that Elliott

possessed the residual functional capacity (RFC) to perform light work – with various

restrictions – for an eight hour day. For example, in Finding 6, the ALJ wrote: “The


                                              2
claimant has the residual functional capacity to perform the exertional demands of light

work, with certain modifications. The claimant is limited to occasional walking and

standing, two hours out of an eight hour workday. . . . The claimant must be afforded the

option to sit and stand during the work day.” As Finding 6 makes plain, the ALJ held

that Elliott had the RFC to work a full eight-hour day, subject to modifications.

       Elliott’s citation to page 21 of the record does not undermine our conclusion.

There, the ALJ was simply noting the general definition of light work, as demonstrated by

his use of the word “customarily” and his citation to Social Security Ruling 83-10, which

states: “the full range of light work requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday.” The ALJ’s observation that the full range

of light work requires standing or walking for six hours per day is consistent with his

conclusion that Elliott possessed the RFC to perform light work with modifications, i.e.,

that he not be required to stand or walk for more than two hours per day, and that he have

a sit/stand option for the remainder of the eight-hour workday.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              3